—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered November 19, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Brief, limited background testimony regarding street-level narcotics operations was properly admitted since it was grounded in the evidence and carried no suggestion of large-scale narcotics activity (see, People v Vera, 258 AD2d 312; People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876). We have considered and rejected defendant’s remaining contentions. Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.